Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the at least one engagement thumb".  There is insufficient antecedent basis for this limitation in the claim.  (It appears that claim 9 should depend from claim 8.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 11-12, 14 and 16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by CRAVEN (US Pub App 2006/0045674).

Regarding claim 1, CRAVEN discloses an inventory management system (Fig.2) comprising: 
a first rack (6); 
at least one track assembly fixedly connected to the first rack (Para.9); 
a plurality of tray assemblies (7) wherein each of the tray assemblies is movably supported by at least one track assembly (Para.9), and is configured to be coupled to an adjacent tray assembly (Para.26, Fig.4) by at least one coupler disposed on at least a forward end and a rearward end of each tray assembly (14, 15, Figs.3,5); 
a carriage (9) moveable relative to the first rack (Fig.2); and 
a manipulator (Para.9) operably connected to the carriage and configured to add a first one of said tray assemblies to said at least one track assembly by coupling said first tray assembly to a second one of said tray assemblies on said at least one track, and configured to retrieve a first one of said tray assemblies on said track assembly by decoupling said first tray assembly from a second one of said tray assemblies on said track (Paras.36-37).  

Regarding claim 2, CRAVEN further discloses the at least one coupler comprises at least one hook shaped component (14) each having a first proximal portion substantially perpendicular to the forward and rearward ends of the tray assembly (Fig.5) and a second distal portion substantially parallel to the forward and rearward ends of the tray assembly (Fig.5).  

Regarding claim 3, CRAVEN further discloses least one coupler (15) on the rearward end of each tray assembly has a second distal portion extending in an opposite direction from a second distal portion of an at least one coupler on the foreword end of the tray assembly (Fig.5).   

Regarding claim 5, CRAVEN discloses a method of inventory management comprising: 

positioning the at least one forward coupler on the first tray assembly above (Fig.5) at least one rearward coupler (15) on a rearward end of a second tray assembly (7) disposed on a track assembly of a rack (Para.9); 
lowering the first tray assembly such the at least one forward coupler on the first tray assembly slides into the at least one rearward coupler on the rearward end of the second tray assembly (Para.33).  

Regarding claim 6, CRAVEN discloses a method of inventory management comprising: 
engaging a first tray assembly (7) disposed on a track assembly of a rack (6) with a manipulator (Para.9), wherein the first tray assembly has at least one forward coupler (14,15) on a forward end of the first tray assembly;    
positioning the first tray assembly to disengage the at least one forward coupler from at least one rearward coupler on a rearward end of a second tray assembly disposed on the track assembly (Paras.36-37).  

Regarding claim 11, CRAVEN further discloses a second rack (6) having at least one track assembly (Para.9) fixedly connected thereto, wherein the manipulator is positioned between the first rack and the second rack and configured to retrieve tray assemblies from the first rack and the second rack (Fig.2, Para.29).  

Regarding claim 12, CRAVEN discloses a method of inventory management comprising: 
engaging a first tray assembly (7) with a manipulator (Para.9), wherein the first tray assembly is disposed on a first position on a track assembly (Para.9) of a first rack (6) and coupled to a second tray assembly (7) disposed on a second position on the track assembly 
moving the first tray assembly with the manipulator off the first position on the track towards the manipulator (Paras.36-37); 
moving the second tray assembly with the first tray assembly towards the manipulator to occupy the first position on the track assembly (Paras.36-37); 
disengaging the at least one forward coupler on the first tray assembly and the at least one rearward coupler on the second tray assembly (Paras.36-37).  

Regarding claim 14, CRAVEN further discloses a second rack (6) having at least one track assembly fixedly connected thereto (Para.9), positioning the manipulator between the first rack and the second rack and retrieving tray assemblies from the first rack and the second rack with the manipulator (Fig.2, Para.29).  

Regarding claim 16, CRAVEN discloses a method of inventory management (Fig.2) comprising: 
coupling a first tray assembly (7) to a second tray assembly (7) with a manipulator (Para.9) coupled to the first tray assembly, wherein the second tray assembly is disposed on a first position on a track assembly of a first rack (Para.9, Fig.2), wherein the first tray assembly has at least one forward coupler (14 or 15) on a forward end of the first tray assembly and at least one rearward coupler (14 or 15) on a rear end of the first tray assembly, and the second tray assembly has at least one rearward coupler on a rearward end of the second tray 
moving the second tray assembly with the first tray assembly away from the manipulator off of the first position on the track assembly (Paras.36-37); 
disengaging the at least one rearward coupler on the first tray assembly and the manipulator (Paras.36-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 7 rejected under 35 U.S.C. 102(a)(1) as being anticipated by CRAVEN (US Pub App 2006/0045674) in view of RoBotany (US Pub App 2017/0339846).

Regarding claim 7, CRAVEN does not further specifically disclose each tray assembly comprises a tray operatively connected to a frame assembly.  

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Craven in view of RoBotany to have each tray assembly comprise a tray operatively connected to a frame assembly in order to in order to more easily select a tray for use.

Regarding claim 4, CRAVEN further suggests by the taught combination each frame assembly is rotationally symmetrical about at least one axis (RoBotany Figs.4,5; Craven Fig.3). 

Claims 8-9 and 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by CRAVEN (US Pub App 2006/0045674) in view of Neeper (US Pub App 2007/0172396).

Regarding claim 8, CRAVEN does not further specifically disclose the manipulator comprises at least one engagement thumb configured to interact with the at least one coupler on the rearward end of a first one of said tray assemblies.  
Neeper teaches an inventory management system wherein a manipulator (150) comprises at least one engagement thumb (730, Fig.8c) configured to interact with the at least one coupler (826) on the rearward end of a first one of said tray assemblies (808, Para.74).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Craven in view of Neeper to have at least one engagement thumb configured to interact with the at least one coupler on the rearward end of a first one of said tray assemblies in order to have more definitive control of the tray during coupling and uncoupling.

Regarding claim 9, CRAVEN further teaches the at least one engagement thumb is configured for bi-directional motion on the manipulator (Neeper, Fig.8c, Para.74).  

Regarding claim 15, CRAVEN does not further specifically disclose wherein moving the first tray assembly with the manipulator comprises interacting an engagement thumb disposed on the manipulator with an at least one rearward coupler on a rearward end of the first tray assembly.  
Neeper teaches an inventory management system wherein a manipulator (150) comprises at least one engagement thumb (730, Fig.8c) configured to interact with the at least one coupler (826) on the rearward end of a first one of said tray assemblies (808, Para.74).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Craven in view of Neeper to have at least one engagement thumb configured to interact with the at least one coupler on the rearward end of a first one of said tray assemblies in order to have more definitive control of the tray during coupling and uncoupling.

Claims 10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craven (US Pub App 2006/0045674) in view of RoBotany (US Pub App 2017/0339846), as applied above, and further in view of Mercury (US Pub App 2017/0174431).

Regarding claim 10, CRAVEN does not further specifically disclose the at least one track assembly further comprises a friction surface portion configured to support the frame assembly of a first tray assembly disposed in a position retrievable by the manipulator and further configured to overcome linear motion linear motion of the first tray assembly on the at least one track assembly.  

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Craven to have a friction surface in view of Mercury in order to ensure the payloads do not shift during storage.

Claim 13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by CRAVEN (US Pub App 2006/0045674) in view of Mercury (US Pub App 2017/0174431).

Regarding claim 13, CRAVEN does not further specifically disclose exerting countering forces overcoming linear motion on one of the first tray assembly and the second tray assembly when occupying the first position on the track assembly.  
Mercury teaches an inventory management system comprises a friction surface (surface of 180) configured to overcome linear motion linear motion of the first tray assembly on the at least one track assembly (Figs.11-12, Para.88).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Craven to have exert countering forces overcoming linear motion in view of Mercury in order to ensure the payloads do not shift during storage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Testa, Jin, Natarajan, Neeper, Theobald, Stiernagle and Hagen further discloses elements of inventory management systems.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652